DETAILED ACTION
This communication is in responsive to Application 17/247008 filed on 11/24/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-28 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 3/24/2021 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when in this case the specification is silent (absent of a controlling definition in the specification). See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gupta et al. (hereinafter Gupta) US 2011/0160882 A1. 

Regarding Claim 7, Gupta teaches a method of video processing (Fig. 1), comprising: 
obtaining, by a terminal device, a video bitstream or a video file (Fig. 12 step 1202. Also, Fig. 1 & ¶0034-¶0042; system 100 including media decoder 102 decodes media stream to extract raw media data), wherein the video bitstream or the video file carries perception attribute information of at least one object and spatial location information of the at least one object (Fig. 12 step 1204-1206. Also, Fig. 1 & ¶0034-¶0042; system 100 including the content analyzer 104 extracts environmental parameters “perception attribute information” such as temperature, ambient light, humidity, wind velocity, thunders (such as ice, snow, fore, thunder, wind etc.) etc. from the raw video stream. Note that content analyzer 104 extracted data include the location information. Furthermore, Fig. 6 & ¶0051 state that real time environmental parameter capture module 610 is configured to register and record environmental parameters in conjunction with capture of real-time media), the perception attribute information is used to indicate a property presented when the at least one object is perceived by a user ((Fig. 12 step 1204-1206. Also, Fig. 1 & ¶0034-¶0042; system 100 including sync module 106 obtains extracted environmental parameters and stream elements. Note that content analyzer 104 extracted data include the location information. Furthermore, Fig. 6 & ¶0051 state that real time environmental parameter capture module 610 is configured to register and record environmental parameters in conjunction with capture of real-time media. Examples of environmental parameters that may be captured include sensory effects such as air temperature, wind velocity, acoustic effects, tactile effects, aromatic effects, color schemes etc. The frame information extractor 604 is configured to extract the encoded media stream along with information about the presence and location of environmental effects in real-time video. In an exemplary embodiment of the present invention, output of the frame information extractor 604 in conjunction with output of the real-time environmental parameter capture 610 is used by the environmental effect encoder 612 to encode environmental parameters. The encoded environmental parameters are then synchronized with the encoded media stream that includes information about presence and location of environmental effects. The synchronized information is then provided to the system for normal encoded stream playback 608. In an embodiment of the present invention, the system for normal encoded stream playback 608 is configured to extract environmental parameters from the synchronized information and then to actuate one or more output devices to simulate the environmental effects in order to provide an immersive surround environment for enhanced content experience), 
the video bitstream is generated after source video data is encoded, and the video file is used to describe a video attribute of the source video data (Fig. 12 step 1208. Also, Fig. 1 & ¶0034-¶0042 & Fig. 6 & ¶0050-¶0051; The encoded environmental parameters are then synchronized with the encoded media stream that includes information about presence and location of environmental effects. The synchronized information is then provided to the system for normal encoded stream playback 608. In an embodiment of the present invention, the system for normal encoded stream playback 608 is configured to extract environmental parameters from the synchronized information and then to actuate one or more output devices to simulate the environmental effects in order to provide an immersive surround environment for enhanced content experience); 
obtaining, by the terminal device, perception attribute information of at least one target object and spatial location information of the at least one target object in the video bitstream or the video file, wherein the at least one object comprises the at least one target object (Figs. 1, 12 & ¶0034-¶0042 & Fig. 6 & ¶0050-¶0051; Gupta teaches determining perception attribute information and spatial location information. Furthermore, Fig. 12 step 1204-1206. Also, Fig. 1 & ¶0034-¶0042; system 100 including sync module 106 obtains extracted environmental parameters and stream elements. Note that content analyzer 104 extracted data include the location information. Furthermore, Fig. 6 & ¶0051 state that real time environmental parameter capture module 610 is configured to register and record environmental parameters in conjunction with capture of real-time media. Examples of environmental parameters that may be captured include sensory effects such as air temperature, wind velocity, acoustic effects, tactile effects, aromatic effects, color schemes etc. The frame information extractor 604 is configured to extract the encoded media stream along with information about the presence and location of environmental effects in real-time video. In an exemplary embodiment of the present invention, output of the frame information extractor 604 in conjunction with output of the real-time environmental parameter capture 610 is used by the environmental effect encoder 612 to encode environmental parameters. The encoded environmental parameters are then synchronized with the encoded media stream that includes information about presence and location of environmental effects. The synchronized information is then provided to the system for normal encoded stream playback 608. In an embodiment of the present invention, the system for normal encoded stream playback 608 is configured to extract environmental parameters from the synchronized information and then to actuate one or more output devices to simulate the environmental effects in order to provide an immersive surround environment for enhanced content experience); 
and performing, by the terminal device, perception rendering on a perception attribute of the at least one target object based on behavior of the user, the perception attribute information of the at least one target object and the spatial location information of the at least one target object (¶0038; The media output is provided to audio/visual equipment for rendering the stream. In an embodiment of the present invention, environmental effects from the media and environmental parameter splitter 112 is provided to the environmental effect playback system 114. Also see step 1412 of Fig. 14. Furthermore, see  Fig. 12 step 1208. Also, Fig. 1 & ¶0034-¶0042 & Fig. 6 & ¶0050-¶0051; The encoded environmental parameters are then synchronized with the encoded media stream that includes information about presence and location of environmental effects. The synchronized information is then provided to the system for normal encoded stream playback 608. In an embodiment of the present invention, the system for normal encoded stream playback 608 is configured to extract environmental parameters from the synchronized information and then to actuate one or more output devices to simulate the environmental effects in order to provide an immersive surround environment for enhanced content experience).

	Claim 20 is substantially similar to claim 7, thus the same rationale applies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-9, 14-17, 21-22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (hereinafter Gupta) US 2011/0160882 A1 in view of Stockhammer et al. (hereinafter Stockhammer) US 2018/0063574 A1. 

Regarding Claim 1, Gupta teaches a method of video processing (Fig. 1), comprising: 
obtaining, by a server, source video data (Fig. 12 step 1202. Also, Fig. 1 & ¶0034-¶0042; system 100 including media decoder 102 decodes media stream to extract raw media data); 
determining, by the server, at least one object having perception attribute information to be encoded in the source video data (Fig. 12 step 1204-1206. Also, Fig. 1 & ¶0034-¶0042; system 100 including the content analyzer 104 extracts environmental parameters “perception attribute information” such as temperature, ambient light, humidity, wind velocity, thunders (such as ice, snow, fore, thunder, wind etc.) etc. from the raw video stream), wherein the perception attribute information is used to indicate a property presented when the at least one object is perceived by a user (Fig. 12 step 1204-1206. Also, Fig. 1 & ¶0034-¶0042; content analyzer 104 extracts environmental parameters such as temperature, ambient light, humidity, wind velocity, thunders (such as ice, snow, fore, thunder, wind etc.) etc. from the raw video stream. In an embodiment of the present invention, the environmental parameters are extracted from various factors such as color layout, structure, shape, region, texture, location, face and motion of image/video stream. In another embodiment of the present invention the environmental parameters are extracted from various factors such as color layout, structure, shape, region, texture, location, face, motion from image and video stream, and/or pitch, harmony, tempo, rhythm, loudness, lyrics analyzer of audio/speech stream. In yet another embodiment of the present invention, the environmental parameters are extracted from various factors such as color layout, structure, shape, region, texture, location, face, motion from image and video stream, and pitch, harmony, tempo, rhythm, loudness, lyrics analyzer of audio-video stream); 
obtaining, by the server, the perception attribute information of the at least one object and spatial location information of the at least one object (Fig. 12 step 1204-1206. Also, Fig. 1 & ¶0034-¶0042; system 100 including sync module 106 obtains extracted environmental parameters and stream elements. Note that content analyzer 104 extracted data include the location information. Furthermore, Fig. 6 & ¶0051 state that real time environmental parameter capture module 610 is configured to register and record environmental parameters in conjunction with capture of real-time media. Examples of environmental parameters that may be captured include sensory effects such as air temperature, wind velocity, acoustic effects, tactile effects, aromatic effects, color schemes etc. The frame information extractor 604 is configured to extract the encoded media stream along with information about the presence and location of environmental effects in real-time video. In an exemplary embodiment of the present invention, output of the frame information extractor 604 in conjunction with output of the real-time environmental parameter capture 610 is used by the environmental effect encoder 612 to encode environmental parameters. The encoded environmental parameters are then synchronized with the encoded media stream that includes information about presence and location of environmental effects. The synchronized information is then provided to the system for normal encoded stream playback 608. In an embodiment of the present invention, the system for normal encoded stream playback 608 is configured to extract environmental parameters from the synchronized information and then to actuate one or more output devices to simulate the environmental effects in order to provide an immersive surround environment for enhanced content experience); 
adding, by the server, the perception attribute information and the spatial location information to a video bitstream generated after the source video data is encoded or a video file of the source video data, wherein the video file is used to describe a video attribute of the source video data (Fig. 12 step 1208. Also, Fig. 1 & ¶0034-¶0042 & Fig. 6 & ¶0050-¶0051; The encoded environmental parameters are then synchronized with the encoded media stream that includes information about presence and location of environmental effects. The synchronized information is then provided to the system for normal encoded stream playback 608. In an embodiment of the present invention, the system for normal encoded stream playback 608 is configured to extract environmental parameters from the synchronized information and then to actuate one or more output devices to simulate the environmental effects in order to provide an immersive surround environment for enhanced content experience); 
Gupta does not expressly teach and encapsulating, by the server, the video bitstream or the video file. However, this limitation is suggested because system 100 separate video objects then add them to a video stream. See Fig. 12 step 1208. Also, Fig. 1 & ¶0034-¶0042 & Fig. 6 & ¶0050-¶0051. Despite that, Examiner still cites to a secondary reference to support Gupta’s teachings. 
Stockhammer teaches and encapsulating, by the server, the video bitstream or the video file (¶0087 & ¶0107; encapsulate video elementary stream in a media bitstream).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Stockhammer into the system of Gupta in order to enable the system for transmitting or receiving (e.g., generating or parsing) information at a system level of a media bitstream (¶0005). Such encapsulation allows for flexibility in designing interactivity for a video and allows for improved performance by separating the transmission of video data from object data. 
Regarding claim 2, Gupta in view of Stockhammer teaches the method according to claim 1, Gupta further teaches wherein adding the perception attribute information and the spatial location information to the video bitstream or the video file (Figs. 1, 12 & ¶0034-¶0042 & Fig. 6 & ¶0050-¶0051) comprises: 
determining, by the server, a syntax element of a target object in the at least one object, wherein the syntax element is used to indicate perception attribute information of the target object and spatial location information of the target object (Figs. 1, 12 & ¶0034-¶0042 & Fig. 6 & ¶0050-¶0051; Gupta teaches determining perception attribute information and spatial location information but does not go in details with respect to Syntax element. In other words, Gupta does not expressly teach “syntax element.” However, Stockhammer teaches syntax element in an SEI message that is used to indicate caption data signaling, see ¶0027. Also note that this information is known in the art because it is defined in H.264 standard where syntax elements in used in bitstreams and also be inherited by the system layer, e.g., in the DASH MPD (or manifest file 66 generally), see ¶0065-¶0066 & ¶0087); 
Gupta also does not expressly teach and encoding, by the server, the syntax element into a coding unit (CU) syntax structure or supplemental enhancement information (SEI) corresponding to the target object, to obtain the video bitstream. However, Stockhammer teaches and encoding, by the server, the syntax element into a coding unit (CU) syntax structure or supplemental enhancement information (SEI) corresponding to the target object, to obtain the video bitstream in ¶0087, ¶0065-¶0069 & ¶0081).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Stockhammer e.g. SEI syntax elements into Gupta in order to provide error-free bitstreams, any of which conform to a certain profile or level. Utilizing such teachings enable the system to be consisted with the known standard in the art including H.264 (¶0065-¶0066).

Regarding claim 3, Gupta in view of Stockhammer teaches the method according to claim 1, wherein adding the perception attribute information and the spatial location information to the video bitstream or the video file (Figs. 1, 12 & ¶0034-¶0042 & Fig. 6 & ¶0050-¶0051) comprises: 
determining, by the server, a syntax element of a target object in the at least one object, wherein the syntax element is used to indicate perception attribute information of the target object and spatial location information of the target object (Figs. 1, 12 & ¶0034-¶0042 & Fig. 6 & ¶0050-¶0051; Gupta teaches determining perception attribute information and spatial location information but does not go in details with respect to Syntax element. In other words, Gupta does not expressly teach “syntax element.” However, Stockhammer teaches syntax element in an SEI message that is used to indicate caption data signaling, see ¶0027. Also note that this information is known in the art because it is defined in H.264 standard where syntax elements in used in bitstreams and also be inherited by the system layer, e.g., in the DASH MPD (or manifest file 66 generally), see ¶0065-¶0066 & ¶0087); 
Gupta also does not expressly teach and adding, by the server, the syntax element to a media file format or a media presentation description (MPD) of the video file. However, Stockhammer teaches and adding, by the server, the syntax element to a media file format or a media presentation description (MPD) of the video file (¶0071-¶0072, ¶0078-¶0091).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Stockhammer into Gupta in order to provide error-free bitstreams, any of which conform to a certain profile or level. Utilizing such teachings enable the system to be consisted with the known standard in the art including H.264 (¶0065-¶0066).

Regarding claim 4, Gupta in view of Stockhammer teaches the method according to claim 1, wherein the spatial location information of the at least one object comprises a distance measurement value between the at least one object and a perception attribute information capture apparatus (obvious from ¶0047 & fig. 5); 
and the perception attribute information of the at least one object comprises at least one of: a scent code of the at least one object, a maximum scent strength of the at least one object, a tactility code of the at least one object, or a maximum tactility strength of the at least one object, wherein the scent code is used to indicate a type of a scent emitted by the at least one object, and the tactility code is used to indicate a tactility type of the user when the at least one object is touched (¶0038; obvoius e.g. the output device may be a centralized system adapted to control lighting condition, temperature, humidity, wind etc. in the vicinity of the location of the centralized system. For example, when the scene is that of a chilly full moon night, the centralized system uses the environmental effects output to adjust an air conditioner in order to simulate a cold environment. As a result, a viewer/listener experiences coldness in surrounding environment. Similarly, the centralized system may activate lighting system to simulate white light that may signify moonlight. In another example, if in a particular scene, the actor is walking through Sahara desert, the environmental effects are used to simulate heat so that the viewer feels scorching heat and humidity or the song is that of a rain, sprinklers can be turned on. The system 100 controls the environment so that the viewer is fully involved in the audio-visual scene, experiences what is going on and becomes part of content happening. In an embodiment of the present invention, the one or more output devices connected to the environmental effects output may not be configured to reproduce one or more environmental effects provided by the environmental effects playback system. In this case, devices configured to reproduce environmental effects are activated according to their respective environmental parameters and unusable environmental parameters are ignored.).

Claims 8 and 21 are substantially similar to claims 2-3, thus the same rationale applies. 

Claim 9 and 22 are substantially similar to claim 4, thus the same rationale applies. 

Claims 14-17 are substantially similar to the above claims, thus the same rationale applies. 
Claims 27-28 are substantially similar to claim 1, thus the same rationale applies. 

Claims 5-6, 12-13, 18-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Stockhammer and further in view of Joshi et al. (hereinafter Joshi) US 2016/0373745 A1. 

Regarding claim 5, Gupta in view of Stockhammer teaches the method according to claim 1, but do not expressly teach wherein the video bitstream or the video file comprises a flag bit used to indicate whether the perception attribute information of the at least one object needs to be parsed.
	Joshi teaches wherein the video bitstream or the video file comprises a flag bit used to indicate whether the perception attribute information of the at least one object needs to be parsed (¶0027, ¶0077 & ¶0132; flag is used for information parsed).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventio to incorporate the teachings of Joshi into the system of Gupta in view of Stockhammer in order to indicate whether a palette-based coding mode is to be used for coding a particular block (¶0027). Utilizing such teachings enable the system to code particular block accordingly. Id. 

Regarding claim 6, Gupta in view of Stockhammer and Joshi teaches the method according to claim 5, Joshi further teaches wherein the flag bit is comprised in a header structure of the video bitstream; the flag bit is comprised in the perception attribute information of the video bitstream; or the flag bit is comprised in a box of the video file (¶0027, ¶0075-¶0077 & ¶0132-¶0133; flag in header is used for information parsed).

Regarding claim 12, Gupta in view of Stockhammer teaches the method according to claim 7, wherein the video bitstream or the video file comprises a flag bit used to indicate whether the perception attribute information of the at least one object needs to be parsed; and further Stockhammer further teaches comprising: before the terminal device obtains the perception attribute information of the at least one target object within a current visual angle of the user based on a visual angle of the user and the video bitstream or the video file (¶0073 & ¶0114; camera angle information is decoded in MPD file and also see representations 68 may be separated into adaptation sets. That is, various subsets of representations 68 may include respective common sets of characteristics, such as codec, profile and level, resolution, number of views, file format for segments, text type information that may identify a language or other characteristics of text to be displayed with the representation and/or audio data to be decoded and presented, e.g., by speakers, camera angle information that may describe a camera angle or real-world camera perspective of a scene for representations in the adaptation set, rating information that describes content suitability for particular audiences, or the like), 
Gupta in view of Stockhammer do not expressly teach determining, by the terminal device based on the flag bit, whether the perception attribute information of the at least one object needs to be parsed.
	Joshi teaches determining, by the terminal device based on the flag bit, whether the perception attribute information of the at least one object needs to be parsed (¶0027, ¶0077 & ¶0132; flag is used for information parsed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventio to incorporate the teachings of Joshi into the system of Gupta in view of Stockhammer in order to indicate whether a palette-based coding mode is to be used for coding a particular block (¶0027). Utilizing such teachings enable the system to code particular block accordingly. Id.

Claim 13 is substantially similar to claim 6, thus the same rationale applies. 

Claims 18-19 and 26 are substantially similar to claims 5-6, thus the same rationale applies. 

Claim 25 is substantially similar to claim 12, thus the same rationale applies. 

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Stockhammer and further in view of Yun et al. (hereinafter Yun) US 2019/0019340 A1. 

Regarding claim 10, Gupta in view of Stockhammer teaches the method according to claim 9, wherein performing the perception rendering on the perception attribute of the at least one target object but they do not expressly teach comprises: 
determining, by the terminal device, a scent strength value of a first target object in the at least one target object at a current location of the user based on the current location of the user, spatial location information of the first target object, and a maximum scent strength of the first target object; and emitting, by the terminal device, a scent corresponding to the scent strength value and a scent code of the first target object.
Yun teaches comprises: determining, by the terminal device, a scent strength value of a first target object in the at least one target object at a current location of the user based on the current location of the user, spatial location information of the first target object, and a maximum scent strength of the first target object (see Fig. 17, TABLE-US-00002 & Table 33 that illustrate determining location, scent “rose,” intensity value =100 etc.); 
and emitting, by the terminal device, a scent corresponding to the scent strength value and a scent code of the first target object (see Fig. 17, TABLE-US-00002 & Table 33 that illustrate determining location, scent “rose,” intensity value =100 etc.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Yun into the system of Gupta in view of Stockhammer in order to stimulate senses such as a sense of smell and a sense of touch to provide realistic multimedia contents (¶0003). Utilizng such teachings enable the system when contents and sensory effect are provided together, to increase user immersion and satisfaction. Id. 

Claim 23 is  substantially similar to claim 10, thus the same rationale applies. 

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Stockhammer and further in view of Yun et al. (hereinafter Yun) US 2007/0126927 A1 and further in view of Lee et al. (Lee) Us 2017/0047056 A1. 
Regarding claim 11, Gupta in view of Stockhammer teaches the method according to claim 9, wherein performing the perception rendering on the perception attribute of the at least one target object. Gupta teaches enhanced content experience includes viewing, listening, feeling, touching or any other sensory experience related to the rendered content, see Fig. 1 & ¶0034. However, they do not expressly teach comprises: determining, by the terminal device, a touch strength value of a second target object in the at least one target object at a touch point of the user based on a current location of the touch point of the user, spatial location information of the second target object, and a maximum tactility strength of the second target object; and feeding back, by the terminal device, tactility perception corresponding to the touch strength value and a tactility code of the second target object to the user.

Yun teaches comprises: determining, by the terminal device, a touch strength value of a second target object in the at least one target object at a touch point of the user based on a current location of the touch point of the user, spatial location information of the second target object, and a maximum tactility strength of the second target object (Fig. 2A & 2B); 
and feeding back, by the terminal device, tactility perception corresponding to the touch strength value and a tactility code of the second target object to the user (Fig. 2A & 2B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Yun into the system of Gupta in view of Stockhammer in order to stimulate senses such as a sense of smell and a sense of touch to provide realistic multimedia contents (abstract). Utilizing such teachings provide an actual-feeling multimedia service by demultiplexing the packets transmitted from the five sensory data synchronizing and transmitting apparatus and transmitting video data, audio data, touch data, odor data and taste data to corresponding devices. Id. 
Gupta in view of Stockhammer and further in view of Yun do not expressly teach “maximum tactility strength.”
Lee teaches “maximum tactility strength” (¶0054-¶0055 & ¶0099; maximum strength value is calculated).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Lee into the system of Gupta in view of Stockhammer and further in view of Yun in order to provide a method for playing a virtual musical instrument to determine an input tool when a gesture (e.g. a touch input, motion recognition, voice recognition, and the like) is generated and to provide an adaptive output change based on the input tool and a touch or gesture state and an electronic device for supporting the same. (¶0005). 

Claim 24 is  substantially similar to claim 11, thus the same rationale applies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455